DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 October 2021 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 25 October 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 25 October 2021, it is noted that claim 1 has been amended. Support can be found in the claims as originally filed. No new claims or new matter have been added.

Status of the Claims
Claims 1, 3-4, 6-7, and 9-10 are pending.
Claims 1, 3-4, 6-7, and 9-10 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP04-342519; machine translation attached and cited herein) in view of van Spronsen et al. (US 2013/0149322).
The Applicant claims, in claim 1, a method for skin moisturizing or skin anti-inflammation comprising preparing an Artemisia extract using a skin cosmetic solution as an extraction solvent and administering an Artemisia extract to a subject wherein the skin cosmetic solution comprises one or more of the agents in the group consisting of butylene glycol, propanediol, and hexandiol and further includes one or more of glycerin or a glycerin derivative and one or more of D-glucose (0.1-10%) or betaine (0.1-10%). In claim 3, the butylene glycol can be 1,3-butylene glycol. Claim 4 requires the glycerin derivative to be ethylhexylglycerin but does not positively require said choice of glycerin to be present. Claim 6 narrows the amount of individual solvents in the cosmetic solution (i.e. extraction solution). In claim 7, the amount of glycerin is narrowed to 5-20%. Claim 9 requires the extract be administered in a form of a composition wherein the extract is present from 0.001-100%. Claim 10 require the composition to be a cosmetic composition. 
Sasaki teaches a skin cosmetic composition comprising one or more extracts (0.01-5% by weight) wherein the extract can include that of Artemisia capillaris (pg 2-3, Overview, [0007]). The extract can be obtained using one or more of water, ethanol, glycerol (aka glycerin), and 1,3-butylene glycol (pg 3, Overview, [0007]). The resulting composition has beautifying effects, inhibits skin aging, and improves chapped (i.e. dry) skin, thus implying a moisturizing effect (pg 3, Overview, [0007]). The herbal extract 
Sasaki does not teach the particular amounts of 1,3-butylene glycol or glycerol, nor does it teach further including D-glucose or betaine in the extraction solvent.
Van Spronsen teaches a process for extracting materials from biological material by treating said material with a deep eutectic solvent of natural origin to produce a biological extract (abstract). Drugs from natural sources are often poorly soluble in water and therefore solvents like alcohols must be used wherein said solvents have issues with toxicity and environmental problems [0002]. Further, there is a need for the process to be “green” [0008]. Eutectic solvents are a suitable alternative to harsh alcohols as they have low volatility, are nonflammable, and share many characteristics with ionic liquids [0010]. Ionic liquids are also safe solvent alternatives and are preferred to be halogen-free [0004-0005]. The eutectic solvent is taught as comprising a sugar such as glucose [0016-0017]. Suitable ionic liquids include betaine [0024]. The ionic liquids and eutectic solvents of van Spronsen are useful for extracting natural materials such as artemisinin from Artemisia plant material [0033].
It would have been prima facie obvious to prepare an extract of Artemisia capillaris as a skin moisturizing solution wherein the extraction solvent comprises ethanol, 1,3-butylene glycol, and glycerol (glycerine) as taught by Sasaki. Although the individual amounts of solvents are not specified, the overall amount used is 80% solvent 
Furthermore, it would have been obvious to replace the ethanol of Sasaki, which may have toxicity and environmental issues, with the eutectic solvent or ionic liquid of van Spronsen. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Thus, it would have been obvious to include glucose (in a deep eutectic solvent) and/or betaine (in an ionic liquid) in the composition of Sasaki as a replacement for ethanol. Since Sasaki teaches the overall solvent in 80 parts of the solution and it has been shown that using 20% of each solvent is obvious, it would have been obvious to use 10 parts each (10%) of the glucose and/or betaine, which are replacing the ethanol, in the extraction mixture with the remaining solvent being a mixture of the other suitable agents taught in Sasaki. Claims 1, 3-4, 6-7, and 9-10 are accordingly rejected as obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 7-8 of their remarks, that the Examiner’s assertion that each of water, ethanol, glycerol, and 1,3-butylene glycol can be used up to 16% is groundless. The Applicant further argues that Sasaki is silent to the ratio of solvents.
Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). As such, the Applicant’s position that there is no particular guidance to direct the skilled artisan to select the particular combination of solvents from amongst the alternatives disclosed by Sasaki is, per se, unpersuasive, as the instant claims appear to be little more than a selection of elements known by the art to provide a particular utility, with no indication that anything other than predictable results have been achieved.  KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395 (U.S. 2007)).

The Applicant argues, on page 8 of their remarks, that Sasaki teaches that water and any one of the other solvents can be mixed at 50:50 weight %.
In response, the Applicant is erroneously pointing to narrow embodiments expressly disclosed within the prior art reference as representing the sum total of information conveyed by each. Art is art, not only for what it expressly teaches, but also 

The Applicant argues, on page 8 of their remarks, that the combined teaching fails to teach or suggest D-glucose or betain in 0.1-10 wt% based on total weight of the solvent.
In response, the cited prior art does not provide amounts of specific solvents but rather teaches the suitability of using a combination of multiple solvents all adding up to 80% of the composition. In lieu of evidence of an unexpected result or a critical range, it would have been obvious to use the solvents in any amount. Since glucose and betaine are a substitution for ethanol resulting in a more “green” solvent and it would have been obvious to use ethanol in any amount including 20%, it would thus have been obvious to use glucose and betaine in 10%, each, or in lesser amounts if desired.

The Applicant argues, on page 8 of their remarks, that nowhere in Sasaki and Van Spronsen is a motivation or suggestion to modify the content of each solvent including D-glucose or betaine.
In response, the motivation for modifying the solvent of Sasaki is that Van Spronsen teach glucose and betaine as replacements for ethanol that have less toxicity and environmental problems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613